             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 1 of 67




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 LIBERTY PATENTS LLC,
                                                      CIVIL ACTION NO. 6:21-cv-693
      Plaintiff,
                                                      ORIGINAL COMPLAINT FOR
        v.                                            PATENT INFRINGEMENT

 NXP SEMICONDUCTORS N.V., NXP                         JURY TRIAL DEMANDED
 B.V., NXP USA, INC. D/B/A NXP
 SEMICONDUCTORS USA, INC.,
      Defendants.


               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Liberty Patents LLC (“Liberty Patents” or “Plaintiff”) files this original

complaint against Defendants NXP Semiconductors N.V., NXP B.V., and NXP USA, Inc. d/b/a

NXP Semiconductors USA, Inc., (collectively “NXP” or “Defendants”), alleging, based on its

own knowledge as to itself and its own actions and based on information and belief as to all other

matters, as follows:

                                            PARTIES

       1.      Liberty Patents is a limited liability company formed under the laws of the State

of Texas, with its principal place of business at 2325 Oak Alley, Tyler, Texas, 75703.

       2.      Defendant NXP Semiconductors N.V. is a company organized and existing under

the laws of The Netherlands. NXP Semiconductors N.V. has an office at High Tech Campus 60,

5656 AG Eindhoven, The Netherlands. NXP Semiconductors N.V. may also be served with

process by serving the Texas Secretary of State, 1019 Brazos Street, Austin, Texas, 78701, as its

agent for service because it engages in business in Texas but has not designated or maintained a
              Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 2 of 67




resident agent for service of process in Texas as required by statute. This action arises out of that

business.

         3.       Defendant NXP B.V. is a company organized and existing under the laws of The

Netherlands. NXP B.V. has an office at High Tech Campus 60, 5656 AG Eindhoven, The

Netherlands. NXP B.V. may also be served with process by serving the Texas Secretary of

State, 1019 Brazos Street, Austin, Texas, 78701, as its agent for service because it engages in

business in Texas but has not designated or maintained a resident agent for service of process in

Texas as required by statute. This action arises out of that business.

         4.       NXP B.V. is a wholly owned subsidiary of NXP Semiconductors N.V. NXP B.V.

develops and sells semiconductor devices globally. Its corporate parent, NXP Semiconductors

N.V., does business globally through NXP B.V and NXP B.V.’s subsidiary companies.

         5.       Defendant NXP USA, Inc. d/b/a NXP Semiconductors USA, Inc. (“NXP USA”)

is a corporation organized and existing under the laws of Delaware. NXP USA may be served

with process through its registered agent, Corporation Service Company d/b/a/ CSC-Lawyers

Incorporating Service Company at 211 East 7th Street, Suite 620, Austin, Texas, 78701-3218.

         6.       NXP USA is a subsidiary of both NXP Semiconductors N.V. and NXP B.V.

According to its website, NXP operates three wafer fabrication facilities in the US through NXP

USA—two of which are in Austin, Texas. These facilities manufacture “microcontrollers

(MCUs) and microprocessors (MPUs), power management devices, RF transceivers, amplifiers

and sensors.” 1

         7.       The Defendants identified in paragraphs 2 through 6 above are companies which

together comprise “a global semiconductor company and a long-standing supplier in the


1
    See www.nxp.com/company/about-nxp/worldwide-locations/united-states:USA.

                                                 2
                Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 3 of 67




industry, with over 50 years of innovation and operating history.” 2 According to NXP, it

provides technology solutions in the fields of cryptography-security, high-speed interface, radio

frequency (RF), mixed-signal analog-digital (mixed A/D), power management, digital signal

processing and embedded system design. Its products are used in a wide range of end-market

applications, including automotive, industrial & Internet of Things (IoT), mobile, and

communication infrastructure. 3

          8.     The NXP Defendants named above and their affiliates are part of the same

corporate structure and distribution chain for the making, importing, offering to sell, selling, and

using of the accused devices in the United States, including in the State of Texas generally and

this judicial district in particular. For example, NXP explains that the commercial name for NXP

group of companies is “NXP” or “NXP Semiconductors.” 4

          9.     The NXP Defendants named above and their affiliates share the same

management, common ownership, advertising platforms, facilities, distribution chains and

platforms, and accused product lines and products involving related technologies.

          10.    Thus, the NXP Defendants named above and their affiliates operate as a unitary

business venture and are jointly and severally liable for the acts of patent infringement alleged

herein.




2
 See NXP Semiconductors N.V.’s Form 10-K Annual Report, at 3 (Feb. 27, 2020),
https://investors.nxp.com/sec-filings/sec-filing/10-k/0001413447-20-000009.
3
    Id.
4
    Id.

                                                 3
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 4 of 67




                                 JURISDICTION AND VENUE

       11.     This is an action for infringement of a United States patent arising under 35

U.S.C. §§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the

action under 28 U.S.C. § 1331 and § 1338(a).

       12.     This Court has personal jurisdiction over the NXP Defendants pursuant to due

process and/or the Texas Long Arm Statute because, inter alia, (i) NXP has done and continues

to do business in Texas; (ii) NXP has committed and continues to commit acts of patent

infringement in the State of Texas, including making, using, offering to sell, and/or selling

accused products in Texas, and/or importing accused products into Texas, including by Internet

sales and/or sales via retail and wholesale stores, inducing others to commit acts of patent

infringement in Texas, and/or committing at least a portion of any other infringements alleged

herein in Texas, and (iii) NXP regularly places its products within the stream of commerce—

directly, through subsidiaries, or through third parties—with the expectation and knowledge that

such products will be shipped to, sold, or used in Texas and elsewhere in the United States.

Thus, the NXP Defendants have established minimum contacts within Texas and purposefully

availed themselves of the benefits of Texas, and the exercise of personal jurisdiction over the

NXP Defendants would not offend traditional notions of fair play and substantial justice. In

addition, or in the alternative, this Court has personal jurisdiction over NXP Semiconductors

N.V. and NXP B.V. pursuant to Federal Rule of Civil Procedure 4(k)(2).

       13.     Venue is proper in this district under 28 U.S.C. § 1400(b) because (i) NXP has

committed and continues to commit acts of patent infringement in this district, including making,

using, offering to sell, and/or selling accused products in this district, and/or importing accused

products into this district, including by Internet sales and/or sales via retail and wholesale stores,

inducing others to commit acts of patent infringement in this district, and/or committing at least a
                                                  4
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 5 of 67




portion of any other infringements alleged herein in this district, (ii) NXP Semiconductors N.V.

and NXP B.V. are foreign entities, (iii) NXP USA is registered to do business in Texas, and (iv)

NXP USA has regular and established places of business in this district, including at least at

6501 W. William Cannon Drive, Austin, Texas, 78735, and at 3501 Ed Bluestein Blvd., Austin,

Texas, 78721:




Source: www.nxp.com/company/about-nxp/worldwide-locations/united-states:USA

                                         BACKGROUND

       14.      The patents-in-suit generally relate to body biasing voltages used in integrated

circuits (ICs). They teach application of body biasing techniques that improve circuit

performance and reduce power consumption in one or more power modes. Specifically, the

patents-in-suit disclose systems and methods for generating body biasing voltages so that a

processor can operate with increased power savings. For example, the patents-in-suit describe

techniques for using body biasing voltages to decrease power consumption during high

performance applications. Other examples disclose use of body biasing voltages during low-

power modes.



                                                 5
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 6 of 67




       15.      The use of body biasing voltages in ICs has become an increasingly necessary

design feature in many applications today. Coupled with the explosive demand for ICs over the

last few years, the more stringent requirement that ICs consume less and less power has focused

the industry towards using body biasing voltages. Body biasing voltage techniques are now

being used in applications ranging from automotive technologies to industrial IoT devices.

Whether an application requires high performance circuitry or ultra low-power modes (or both),

body biasing techniques have become essential.

       16.     The technology described by the patents-in-suit was developed by engineers at

Transmeta Corp. Transmeta was a technology company formed in 1995 and best known for

designing high performance processors, such as the Crusoe and the Efficeon in the early 2000s.

In particular, Transmeta’s major focus was on developing low power, high performance ICs. To

achieve such high power savings, one of the major techniques used by Transmeta engineers was

to apply body biasing voltages to its ICs.

       17.     Industry experts have recognized the technological innovation of Transmeta’s

processors, and some have noted that Transmeta’s energy-saving processors were ahead of their

time. 5 The inventions disclosed in the patents-in-suit are extremely important to multiple

industries, and have been cited by major technology companies and processor developers like

Canon, Freescale Semiconductor (now part of NXP), Nvidia, Packet Digital, and Smart

Technologies (now part of Foxconn).




5
  See, e.g., Chip Hall of Fame: Transmeta Corp. Crusoe Processor, IEEE Spectrum (June 30,
2017) (“Ahead of its time, this chip heralded the mobile era when energy use, not processing
power, would become the most important spec.”), https://spectrum.ieee.org/tech-history/silicon-
revolution/chip-hall-of-fame-transmeta-corp-crusoe-processor.
                                                 6
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 7 of 67




                                             COUNT I

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,509,504

       18.     On March 24, 2009, U.S. Patent No. 7,509,504 (“the ’504 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Systems and Methods for Control of Integrated Circuits Comprising Body Biasing Systems.”

       19.     Liberty Patents is the owner of the ’504 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’504

Patent against infringers, and to collect damages for all relevant times.

       20.     NXP made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, NXP’s i.MX 7ULP

Applications Processor and other products 6 that are capable of applying body biasing voltages

during a power mode of a processor or other integrated circuit (“accused products”):




Source: www.mouser.com/new/nxp-semiconductors/nxp-imx-7ulp-applications-processors/;
www.nxp.com/products/processors-and-microcontrollers/arm-processors/i-mx-applications-
processors/i-mx-7-processors/i-mx-7ulp-family-ultra-low-power-with-graphics:i.MX7ULP




6
 See, e.g., NXP’s MCIMX7U5DVP07SC, MCIMX7U5DVK07SC, MCIMX7U3DVK07SC,
MCIMX7U5CVP06SC, MCIMX7U3CVP06SC, MCIMX7U5DVP08SC,
MCIMX7U3CVP06SD, MCIMX7U5CVP06SD, MCIMX7ULP-EVK, etc.

                                                 7
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 8 of 67




       21.     By doing so, NXP has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 9 of the ’504 Patent. NXP’s infringement in this regard is ongoing.

       22.     NXP’s i.MX 7ULP Applications Processor is an exemplary accused product.

       23.     NXP has infringed the ’504 Patent by using the accused products and thereby

practicing a method for determining a body biasing voltage applied to a microprocessor.

       24.     For example, NXP’s i.MX 7ULP Applications Processor includes two separate

processors—one for application domain processing and another for real-time domain processing.

Both of the i.MX 7ULP’s processors support different body biasing voltages for different power

modes. Accordingly, the i.MX 7ULP Applications Processor practices a method for determining

a body biasing voltage that is to be applied to the processor.




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 1)




                                                 8
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 9 of 67




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 3)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1149)

       25.    The method practiced using the accused products comprises receiving a command

to change to a different power condition of a computer system comprising the microprocessor.



                                              9
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 10 of 67




The power condition comprises a different microprocessor clock frequency and/or a different

microprocessor operating voltage.

       26.     For example, NXP’s i.MX 7ULP Applications Processor includes two separate

processors—one for application domain processing and another for real-time domain processing.

Both of the i.MX 7ULP’s processors support multiple power modes, including HSRUN (High

Speed RUN), VLPR (Very Low Power Run), VLPS (Very Low Power Stop), LLS (Low

Leakage Stop), etc. The system provides a Multicore System Mode Control (MSMC) module

for controlling and changing the power modes of both processors. The MSMC module works

with the Power Management Controller (PMC) of each processor. The PMC allows user

software to control and change the power modes of the processor—that is, the PMC of each

processor can receive a command to change from HSRUN to VLPS (“said different power

condition”), for example.

       27.     Power consumption is optimized in each power mode by changing the clock

frequency and voltage. Accordingly, each of the different power modes, such as VLPS (“said

different power condition”), of each processor is associated with a different clock frequency and

a different voltage.




                                               10
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 11 of 67




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 1)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1242)




                                         11
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 12 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1153)




                                         12
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 13 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1154)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1162)




                                         13
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 14 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 59)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1169)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




                                         14
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 15 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1173)




Source: https://www.nxp.com/docs/en/application-note/AN12573.pdf (Page 4)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1154)

                                           15
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 16 of 67




       28.     The method practiced using the accused products further comprises accessing

body biasing voltage information corresponding to the power condition.

       29.     For example, NXP’s i.MX 7ULP Applications Processor includes two separate

processors—one for application domain processing and another for real-time domain processing.

Both of the i.MX 7ULP’s processors support multiple power modes, including HSRUN (High

Speed RUN), VLPR (Very Low Power Run), VLPS (Very Low Power Stop), LLS (Low

Leakage Stop), etc. A body biasing voltage is applied during different power modes of each

processor, e.g., during the VLPS mode (“said power condition”). The body biasing voltage

information for each processor and its different power modes is stored in the PMC0_BCTRL and

PMC1_BCTRL registers, respectively. Accordingly, the body biasing voltage information

corresponding to the VLPS power mode is accessed from the corresponding register.




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1149)




                                              16
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 17 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




                                         17
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 18 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1175)




Source: https://www.nxp.com/docs/en/reference-manual/IM.X7ULPRMB2.pdf (Page 1200).




                                         18
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 19 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1196)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1228)

       30.     The method practiced using the accused products further comprises commanding

a voltage supply coupled to a body terminal of the microprocessor to generate a voltage

corresponding to the body biasing voltage information corresponding to the power condition.


                                               19
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 20 of 67




       31.     For example, NXP’s i.MX 7ULP Applications Processor includes two separate

processors—one for application domain processing and another for real-time domain processing.

A body biasing voltage is applied during different power modes of each processor, e.g., during

the VLPS mode (“said power condition”). The body biasing voltage information for each

processor is stored in the PMC0_BCTRL and PMC1_BCTRL registers, respectively.

       32.     The PMC of each processor controls the body biasing voltage for that processor.

Each PMC includes an Analog PMC, which consists of biasing regulators. The PMC can receive

a voltage that is regulated using the back and forward biasing regulators (“voltage supply”) for

generating an appropriate body biasing voltage during different power modes. These body

biasing voltages are then supplied to the VBBp and VBBn terminals (“body terminals”).

       33.     Accordingly, the i.MX 7ULP Application Processor includes biasing regulators,

which are coupled to the VBBp and VBBn terminals, that can be commanded to supply a body

biasing voltage corresponding to a power mode, such as the VLPS mode (“said power

condition”).




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1149)



                                                20
           Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 21 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Pages 1188-1189)

                                           21
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 22 of 67




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 31)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1173)




                                          22
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 23 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1175)




Source: https://www.nxp.com/docs/en/reference-manual/IM.X7ULPRMB2.pdf (Page 1200).




                                         23
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 24 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1196)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1228)




                                         24
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 25 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)

       34.     NXP has had knowledge of the ’504 Patent at least as of January 28, 2014, when

the ’156 Patent, which states on its face that it is a continuation of the application leading to the

’504 Patent, was cited by Freescale Semiconductor, Inc., a predecessor in interest to NXP, during

prosecution of U.S. Patent Application No. 14/165,595. NXP employee, Meng Wang, who is the

sole inventor listed on U.S. Patent Application No. 14/165,595, has had knowledge of the ’504

Patent at least as of January 28, 2014.

       35.     Liberty Patents has been damaged as a result of the infringing conduct by NXP

alleged above. Thus, NXP is liable to Liberty Patents in an amount that adequately compensates

it for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       36.     Liberty Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ’504 Patent.


                                                  25
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 26 of 67




                                            COUNT II

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,127,156

       37.     On February 28, 2012, U.S. Patent No. 8,127,156 (“the ’156 Patent”) was duly

and legally issued by the United States Patent and Trademark Office for an invention entitled

“Systems and Methods for Control of Integrated Circuits Comprising Body Biasing Systems.”

       38.     Liberty Patents is the owner of the ’156 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’156

Patent against infringers, and to collect damages for all relevant times.

       39.     NXP made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, NXP’s i.MX 7ULP

Applications Processor and other products 7 that are capable of applying body biasing voltages

during a power mode of a processor or other integrated circuit (“accused products”):




Source: www.mouser.com/new/nxp-semiconductors/nxp-imx-7ulp-applications-processors/;
www.nxp.com/products/processors-and-microcontrollers/arm-processors/i-mx-applications-
processors/i-mx-7-processors/i-mx-7ulp-family-ultra-low-power-with-graphics:i.MX7ULP




7
 See, e.g., NXP’s MCIMX7U5DVP07SC, MCIMX7U5DVK07SC, MCIMX7U3DVK07SC,
MCIMX7U5CVP06SC, MCIMX7U3CVP06SC, MCIMX7U5DVP08SC,
MCIMX7U3CVP06SD, MCIMX7U5CVP06SD, MCIMX7ULP-EVK, etc.

                                                 26
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 27 of 67




       40.     By doing so, NXP has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 9 of the ’156 Patent. NXP’s infringement in this regard is ongoing.

       41.     NXP’s i.MX 7ULP Applications Processor is an exemplary accused product.

       42.     NXP has infringed the ’156 Patent by using the accused products and thereby

practicing a method for determining a desirable power condition, of a set of power conditions, of

a computer system comprising a microprocessor, wherein the set of power conditions comprises

a power down state.

       43.     For example, NXP’s i.MX 7ULP Applications Processor (“computer system”)

includes two separate processors—one for application domain processing and another for real-

time domain processing. Both of the i.MX 7ULP’s processors support multiple power modes,

including HSRUN (High Speed RUN), VLPR (Very Low Power Run), VLPS (Very Low Power

Stop), LLS (Low Leakage Stop), etc. The VLLS mode (“power down state”) is one of the low

power modes in which power to the processor is greatly reduced.

       44.     The system provides a Multicore System Mode Control (MSMC) module for

controlling and changing the power modes of both processors. The MSMC module works with

the Power Management Controller (PMC) of each processor. The MSMC module can determine

a desirable power mode and send a command to the PMC to transition the processors to that

desirable power mode.




                                               27
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 28 of 67




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 1)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1242)




                                         28
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 29 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1153)




                                         29
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 30 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1154)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1162)




                                         30
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 31 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1292)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1457)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 59)


                                         31
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 32 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1169)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




Source: https://www.nxp.com/docs/en/application-note/AN12573.pdf (Page 4)

       45.     The method practiced using the accused products further comprises accessing

body biasing voltage information corresponding to the power condition.

       46.     For example, NXP’s i.MX 7ULP Applications Processor includes two separate

processors—one for application domain processing and another for real-time domain processing.


                                              32
           Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 33 of 67




Both of the i.MX 7ULP’s processors support multiple power modes, including HSRUN (High

Speed RUN), VLPR (Very Low Power Run), VLPS (Very Low Power Stop), LLS (Low

Leakage Stop), etc. A body biasing voltage is applied during different power modes of each

processor, e.g., during the VLPS mode (“said power condition”). The body biasing voltage

information for each processor and its different power modes is stored in the PMC0_BCTRL and

PMC1_BCTRL registers, respectively. Accordingly, the body biasing voltage information

corresponding to the VLPS power mode is accessed from the corresponding register.




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1149)




                                              33
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 34 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




                                         34
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 35 of 67




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 34)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1175)




                                          35
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 36 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IM.X7ULPRMB2.pdf (Page 1200).




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1196)



                                         36
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 37 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1228)

       47.     The method practiced using the accused products further comprises commanding

a voltage supply coupled to a body terminal of the microprocessor to generate a voltage

corresponding to the body biasing voltage information corresponding to the power condition.

       48.     For example, NXP’s i.MX 7ULP Applications Processor includes two separate

processors—one for application domain processing and another for real-time domain processing.

A body biasing voltage is applied during different power modes of each processor, e.g., during

the VLPS mode (“said power condition”). The body biasing voltage information for each

processor is stored in the PMC0_BCTRL and PMC1_BCTRL registers, respectively.

       49.     The PMC of each processor controls the body biasing voltage for that processor.

Each PMC includes an Analog PMC, which consists of biasing regulators. The PMC can receive

a voltage that is regulated using the back and forward biasing regulators (“voltage supply”) for

generating an appropriate body biasing voltage during different power modes. These body

biasing voltages are then supplied to the VBBp and VBBn terminals (“body terminals”).

       50.     Accordingly, the i.MX 7ULP Application Processor includes biasing regulators,

which are coupled to the VBBp and VBBn terminals, that can be commanded to supply a body

biasing voltage corresponding to a power mode, such as the VLPS mode (“said power

condition”).

                                                37
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 38 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1149)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)




                                         38
           Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 39 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Pages 1188-1189)




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 31)




                                           39
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 40 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1173)




                                         40
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 41 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1175)




Source: https://www.nxp.com/docs/en/reference-manual/IM.X7ULPRMB2.pdf (Page 1200).




                                         41
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 42 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1196)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1228)




                                         42
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 43 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)

       51.     NXP has had knowledge of the ’156 Patent at least as of January 28, 2014, when

the ’156 Patent was cited by Freescale Semiconductor, Inc., a predecessor in interest to NXP,

during prosecution of U.S. Patent Application No. 14/165,595. NXP employee, Meng Wang,

who is the sole inventor listed on U.S. Patent Application No. 14/165,595, has had knowledge of

the ’156 Patent at least as of January 28, 2014.

       52.     Liberty Patents has been damaged as a result of the infringing conduct by NXP

alleged above. Thus, NXP is liable to Liberty Patents in an amount that adequately compensates

it for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       53.     Liberty Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ’156 Patent.




                                                   43
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 44 of 67




                                            COUNT III

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,458,496

       54.     On June 4, 2013, U.S. Patent No. 8,458,496 (“the ’496 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Systems and Methods for Control of Integrated Circuits Comprising Body Biasing Systems.”

       55.     Liberty Patents is the owner of the ’496 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’496

Patent against infringers, and to collect damages for all relevant times.

       56.     NXP made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, NXP’s i.MX 7ULP

Applications Processor and other products 8 that are capable of applying body biasing voltages

during a power mode of a processor or other integrated circuit (“accused products”):




Source: www.mouser.com/new/nxp-semiconductors/nxp-imx-7ulp-applications-processors/;
www.nxp.com/products/processors-and-microcontrollers/arm-processors/i-mx-applications-
processors/i-mx-7-processors/i-mx-7ulp-family-ultra-low-power-with-graphics:i.MX7ULP




8
 See, e.g., NXP’s MCIMX7U5DVP07SC, MCIMX7U5DVK07SC, MCIMX7U3DVK07SC,
MCIMX7U5CVP06SC, MCIMX7U3CVP06SC, MCIMX7U5DVP08SC,
MCIMX7U3CVP06SD, MCIMX7U5CVP06SD, MCIMX7ULP-EVK, etc.

                                                 44
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 45 of 67




       57.     By doing so, NXP has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 9 of the ’496 Patent. NXP’s infringement in this regard is ongoing.

       58.     NXP’s i.MX 7ULP Applications Processor is an exemplary accused product.

       59.     NXP’s i.MX 7ULP Applications Processor includes means for determining a

particular power condition, of a set of power conditions, of a computer system comprising a

microprocessor, wherein the set of power conditions comprises a power down state.

       60.     For example, NXP’s i.MX 7ULP Applications Processor (“computer system”)

includes two separate processors—one for application domain processing and another for real-

time domain processing. Both of the i.MX 7ULP’s processors support multiple power modes (“a

set of power conditions”), including HSRUN (High Speed RUN), VLPR (Very Low Power

Run), VLPS (Very Low Power Stop), LLS (Low Leakage Stop), etc. The VLLS mode (“a power

down state”) is one of the low power modes in which power to the processor is greatly reduced.

       61.     The system provides a Multicore System Mode Control (MSMC) module for

controlling and changing the power modes of both processors. The MSMC module works with

the Power Management Controller (PMC) of each processor to change the power modes of the

processor. The MSMC module can determine a desirable power mode and send a command to

the PMC to transition the processors to that desirable power mode.




                                               45
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 46 of 67




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 1)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1242)




                                         46
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 47 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1153)




                                         47
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 48 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1154)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1162)




                                         48
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 49 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1292)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1457)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 59)


                                         49
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 50 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1169)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1173)


                                         50
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 51 of 67




Source: https://www.nxp.com/docs/en/application-note/AN12573.pdf (Page 4)

       62.     NXP’s i.MX 7ULP Applications Processor includes means for accessing body

biasing voltage information corresponding to the particular power condition.

       63.     For example, NXP’s i.MX 7ULP Applications Processor includes two separate

processors—one for application domain processing and another for real-time domain processing.

Both of the i.MX 7ULP’s processors support multiple power modes, including HSRUN (High

Speed RUN), VLPR (Very Low Power Run), VLPS (Very Low Power Stop), LLS (Low

Leakage Stop), etc. A body biasing voltage is applied during different power modes of each

processor, e.g., during the VLPS mode (“said particular power condition”). The body biasing

voltage information for each processor and its different power modes is stored in the

PMC0_BCTRL and PMC1_BCTRL registers, respectively. Accordingly, the i.MX 7ULP

Applications Processor includes means for accessing the body biasing voltage information

corresponding to the VLPS power mode from the corresponding register.




                                               51
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 52 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1149)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)




                                         52
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 53 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 34)




                                          53
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 54 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1175)




Source: https://www.nxp.com/docs/en/reference-manual/IM.X7ULPRMB2.pdf (Page 1200).




                                         54
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 55 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1196)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1228)

       64.     NXP’s i.MX 7ULP Applications Processor includes means for commanding a

voltage supply coupled to a body terminal of the microprocessor to generate a voltage




                                               55
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 56 of 67




corresponding to the body biasing voltage information corresponding to the particular power

condition.

       65.     For example, NXP’s i.MX 7ULP Applications Processor includes two separate

processors—one for application domain processing and another for real-time domain processing.

A body biasing voltage is applied during different power modes of each processor, e.g., during

the VLPS mode (“said particular power condition”). The body biasing voltage information for

each processor is stored in the PMC0_BCTRL and PMC1_BCTRL registers, respectively.

       66.     The PMC of each processor controls the body biasing voltage for that processor.

Each PMC includes an Analog PMC, which consists of biasing regulators. The PMC can receive

a voltage that is regulated using the back and forward biasing regulators (“voltage supply”) for

generating an appropriate body biasing voltage during different power modes. These body

biasing voltages are then supplied to the VBBp and VBBn terminals (“body terminals”).

Accordingly, the i.MX 7ULP Applications Processor includes means for commanding the

biasing regulators to generate body biasing voltage that corresponds to a particular power mode,

such as the VLPS mode.




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1149)

                                                56
           Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 57 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1172)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Pages 1188-1189)

                                           57
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 58 of 67




Source: https://www.nxp.com/docs/en/data-sheet/IMX7ULPCEC.pdf (Page 31)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1173)




                                          58
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 59 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1175)




Source: https://www.nxp.com/docs/en/reference-manual/IM.X7ULPRMB2.pdf (Page 1200).




                                         59
          Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 60 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1196)




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1228)




                                         60
                Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 61 of 67




Source: https://www.nxp.com/docs/en/reference-manual/IMX7ULPRMB2.pdf (Page 1150)

          67.     NXP has had knowledge of the ’496 Patent at least as of the date when it was

notified of the filing of this action.

          68.     Liberty Patents has been damaged as a result of the infringing conduct by NXP

alleged above. Thus, NXP is liable to Liberty Patents in an amount that adequately compensates

it for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

          69.     Liberty Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ’496 Patent.

                ADDITIONAL ALLEGATIONS REGARDING INFRINGEMENT
                           AND PERSONAL JURISDICTION

          70.     NXP has also indirectly infringed the ’504 Patent, the ’156 Patent, and the ’496

Patent by inducing others to directly infringe the ’504 Patent, the ’156 Patent, and the ’496

Patent.

                                                    61
              Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 62 of 67




        71.     NXP has induced the end users and/or NXP’s customers to directly infringe

(literally and/or under the doctrine of equivalents) the ’504 Patent, the ’156 Patent, and the ’496

Patent by using the accused products.

        72.     NXP took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause them to use the accused products in a manner that

infringes one or more claims of the patents-in-suit, including, for example, claim 9 of the ’504

Patent, claim 9 of the ’156 Patent, and claim 9 of the ’496 Patent.

        73.     Such steps by NXP included, among other things, advising or directing customers

and end users to use the accused products in an infringing manner; advertising and promoting the

use of the accused products in an infringing manner; and/or distributing instructions that guide

users to use the accused products in an infringing manner.

        74.     NXP performed these steps, which constitute induced infringement, with the

knowledge of the ’504 Patent, the ’156 Patent, and the ’496 Patent and with the knowledge that

the induced acts constitute infringement.

        75.     NXP was and is aware that the normal and customary use of the accused products

by NXP’s customers would infringe the ’504 Patent, the ’156 Patent, and the ’496 Patent.

NXP’s inducement is ongoing.

        76.     NXP has also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ’504 Patent, the ’156 Patent, and the ’496

Patent by importing, selling or offering to sell the accused products.




                                                    62
              Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 63 of 67




        77.     NXP has a significant role in placing the accused products in the stream of

commerce with the expectation and knowledge that they will be purchased by consumers in

Texas and elsewhere in the United States.

        78.     NXP purposefully directs or controls the making of accused products and their

shipment to the United States, using established distribution channels, for sale in Texas and

elsewhere within the United States.

        79.     NXP purposefully directs or controls the sale of the accused products into

established United States distribution channels, including sales to nationwide retailers. NXP’s

established United States distribution channels include one or more United States based

affiliates.

        80.     NXP purposefully directs or controls the sale of the accused products online and

in nationwide retailers, including for sale in Texas and elsewhere in the United States, and

expects and intends that the accused products will be so sold.

        81.     NXP purposefully places the accused products—whether by itself or through

subsidiaries, affiliates, or third parties—into an international supply chain, knowing that the

accused products will be sold in the United States, including Texas. Therefore, NXP also

facilitates the sale of the accused products in Texas.

        82.     NXP took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause such persons to import, sell, or offer to sell the accused

products in a manner that infringes one or more claims of the ’504 Patent, the ’156 Patent, and

the ’496 Patent.

        83.     Such steps by NXP included, among other things, making or selling the accused

products outside of the United States for importation into or sale in the United States, or knowing



                                                  63
             Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 64 of 67




that such importation or sale would occur; and directing, facilitating, or influencing its affiliates,

or third-party manufacturers, shippers, distributors, retailers, or other persons acting on its or its

affiliates’ behalf, to import, sell, or offer to sell the accused products in an infringing manner.

       84.     NXP performed these steps, which constitute induced infringement, with the

knowledge of the ’504 Patent, the ’156 Patent, and the ’496 Patent, and with the knowledge that

the induced acts would constitute infringement.

       85.     NXP performed such steps in order to profit from the eventual sale of the accused

products in the United States.

       86.     NXP’s inducement is ongoing.

       87.     NXP has also indirectly infringed by contributing to the infringement of the ’504

Patent, the ’156 Patent, and the ’496 Patent. NXP has contributed to the direct infringement of

the ’504 Patent, the ’156 Patent, and the ’496 Patent by the end user of the accused products.

       88.     The accused products have special features that are specially designed to be used

in an infringing way and that have no substantial uses other than ones that infringe the ’504

Patent, the ’156 Patent, and the ’496 Patent, including, for example, claim 9 of the ’504 Patent,

claim 9 of the ’156 Patent, and claim 9 of the ’496 Patent.

       89.     The special features include, for example, components and/or features for

applying body biasing voltages during a power mode of a processor or other integrated circuit in

a manner that infringes the ’504 Patent, the ’156 Patent, and the ’496 Patent.

       90.     These special features constitute a material part of the invention of one or more of

the claims of the ’504 Patent, the ’156 Patent, and the ’496 Patent, and are not staple articles of

commerce suitable for substantial non-infringing use.

       91.     NXP’s contributory infringement is ongoing.



                                                  64
              Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 65 of 67




        92.     NXP has had actual knowledge of the ’504 Patent, the ’156 Patent, and the ’496

Patent at least as of the date when it was notified of the filing of this action. Since at least that

time, NXP has known the scope of the claims of the ’504 Patent, the ’156 Patent, and the ’496

Patent, the products that practice the ’504 Patent, the ’156 Patent, and the ’496 Patent, and that

Liberty Patents is the owner of the ’504 Patent, the ’156 Patent, and the ’496 Patent.

        93.     By the time of trial, NXP will have known and intended (since receiving such

notice) that its continued actions would infringe and actively induce and contribute to the

infringement of one or more claims of the ’504 Patent, the ’156 Patent, and the ’496 Patent.

        94.     Furthermore, NXP has a policy or practice of not reviewing the patents of others

(including instructing its employees to not review the patents of others), and thus has been

willfully blind of Liberty Patents’ patent rights. See, e.g., M. Lemley, “Ignoring Patents,” 2008

Mich. St. L. Rev. 19 (2008).

        95.     NXP’s actions are at least objectively reckless as to the risk of infringing valid

patents, and this objective risk was either known or should have been known by NXP. NXP has

knowledge of the ’504 Patent, the ’156 Patent, and the ’496 Patent.

        96.     NXP’s customers have infringed the ’504 Patent, the ’156 Patent, and the ’496

Patent. NXP has encouraged its customers’ infringement.

        97.     NXP’s direct and indirect infringement of the ’504 Patent, the ’156 Patent, and

the ’496 Patent has been, and/or continues to be willful, intentional, deliberate, and/or in

conscious disregard of Liberty Patents’ rights under the patents-in-suit.

        98.     Liberty Patents has been damaged as a result of NXP’s infringing conduct alleged

above. Thus, NXP is liable to Liberty Patents in an amount that adequately compensates it for




                                                  65
            Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 66 of 67




such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

       Liberty Patents hereby requests a trial by jury on all issues so triable by right.

                                     PRAYER FOR RELIEF

       Liberty Patents requests that the Court find in its favor and against NXP, and that the

Court grant Liberty Patents the following relief:

       a.      Judgment that one or more claims of the ’504 Patent, the ’156 Patent, and the

’496 Patent have been infringed, either literally and/or under the doctrine of equivalents, by NXP

and/or all others acting in concert therewith;

       b.      A permanent injunction enjoining NXP and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ’504 Patent, the ’156 Patent, and the ’496 Patent; or,

in the alternative, an award of a reasonable ongoing royalty for future infringement of the ’504

Patent, the ’156 Patent, and the ’496 Patent by such entities;

       c.      Judgment that NXP account for and pay to Liberty Patents all damages to and

costs incurred by Liberty Patents because of NXP’s infringing activities and other conduct

complained of herein, including an award of all increased damages to which Liberty Patents is

entitled under 35 U.S.C. § 284;

       d.      That Liberty Patents be granted pre-judgment and post-judgment interest on the

damages caused by NXP’s infringing activities and other conduct complained of herein;

       e.      That this Court declare this an exceptional case and award Liberty Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       f.      That Liberty Patents be granted such other and further relief as the Court may

                                                 66
           Case 6:21-cv-00693 Document 1 Filed 06/30/21 Page 67 of 67




deem just and proper under the circumstances.



Dated: June 30, 2021                       Respectfully submitted,

                                           /s/ Zachariah S. Harrington
                                           Matthew J. Antonelli
                                           Texas Bar No. 24068432
                                           matt@ahtlawfirm.com
                                           Zachariah S. Harrington
                                           Texas Bar No. 24057886
                                           zac@ahtlawfirm.com
                                           Larry D. Thompson, Jr.
                                           Texas Bar No. 24051428
                                           larry@ahtlawfirm.com
                                           Christopher Ryan Pinckney
                                           Texas Bar No. 24067819
                                           ryan@ahtlawfirm.com
                                           Rehan M. Safiullah
                                           Texas Bar No. 24066017
                                           rehan@ahtlawfirm.com

                                           ANTONELLI, HARRINGTON
                                           & THOMPSON LLP
                                           4306 Yoakum Blvd., Ste. 450
                                           Houston, TX 77006
                                           (713) 581-3000

                                           Stafford Davis
                                           State Bar No. 24054605
                                           sdavis@stafforddavisfirm.com
                                           Catherine Bartles
                                           Texas Bar No. 24104849
                                           cbartles@stafforddavisfirm.com
                                           THE STAFFORD DAVIS FIRM
                                           815 South Broadway Avenue
                                           Tyler, Texas 75701
                                           (903) 593-7000
                                           (903) 705-7369 fax

                                           Attorneys for Liberty Patents LLC




                                                67
